As filed with the Securities and Exchange Commission on March 12, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21079 Hatteras Alternative Mutual Funds Trust (Formerly AIP Alternative Strategies Funds) (Exact name of registrant as specified in charter) 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Address of principal executive offices) (Zip code) Mr. David B. Perkins, 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Name and address of agent for service) 1-877-569-2382 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2011 Date of reporting period:December 31, 2011 Item 1. Reports to Stockholders. Annual Report For the period ending December 31, 2011 HATTERAS ALPHA HEDGED STRATEGIES FUND HATTERAS LONG/SHORT EQUITY FUND HATTERAS LONG/SHORT DEBT FUND A LETTER FROM THE PRESIDENT Robert L. Worthington, CFA On behalf of Hatteras Funds, I would like to thank our investors for the confidence you place in us to help manage your investment dollars. We take our fiduciary responsibilities seriously and will continue to put forth our greatest efforts to meet the investment objectives outlined to you and your financial advisors. This past year was one characterized by extreme equity market volatility across the globe, together with significant and long-lasting global macro issues that whipsawed most markets. U.S. markets, bolstered by their safe haven status and reasonable valuation levels for high quality company stocks, held up relatively well compared to the rest of the world, especially emerging markets. Europe remains the main focus of worry from a global macro perspective, although economic slowing in the emerging markets of Brazil, China and India has also spurred investor concern. Consistent with the safe haven mantra, fixed income returns among longer duration government and high quality securities were reasonable to spectacular. While one may question investing in low-yielding U.S. government securities in the face of growing fiscal deficits, near-term demand remains high. In light of uncertain economic and capital market conditions, it is our ongoing belief that a portfolio that is both diversified and tactical may be better positioned to preserve and grow capital over the long term. In order to achieve this balance, we continue to believe that allocating to hedge fund strategies may provide downside protection during difficult market cycles, yet allow for upside capture when capital markets reflect improving economic conditions and company fundamentals. The increasing demand for liquidity continues to drive change in alternative investments, particularly in the structure and delivery of products. We believe the Hatteras Alternative Mutual Funds provide high quality alternative investment solutions offering exposure to multiple hedge fund managers, multiple hedge fund strategies, daily liquidity and transparency. Even in these challenging times, ensuring that our portfolio and risk management efforts exceed your expectations is a commitment that never wavers. ONE In closing, we feel positive about the future of our organization and our ability to deliver the risk-adjusted returns outlined in our investment objectives. We thank you for your continued confidence and support. Robert L. Worthington, CFA President TWO DISCUSSION OF FUND PERFORMANCE Michael P. Hennen, Director, Portfolio Management Robert J. Murphy, Director, Portfolio Management CAPITAL MARKETS REVIEW For many equity investors, 2011 was one of the more difficult years in a long time, not nearly as bad as the financial chaos and catastrophic performance of 2008, but in some ways, just as frustrating. Volatility was high throughout the year, and correlation of equity security prices was extremely high compared to historical levels. Similar to what occurred in the U.S. fixed income market, bigger was better than smaller, as large cap stocks outperformed their small cap brethren around the globe. In the U.S., the equity market was characterized by early concepts of an improving economy, leading strong gains in Q1 only to sell mildly in Q2 (with a last week rebound in June) as the economic data worsened. Things got worse in the summer months as the data pointed towards a higher risk of a potential double dip recession, the European debt crisis seemingly spiraled out of control, and the Chinese and Indian economies showed evidence of slowing growth. These events caused equity markets worldwide to plummet, although the U.S. held up better than Asian and European markets. Then, investors became more confident again in Q4, especially in regards to U.S. equities as the economic data seemed to improve throughout the latter part of the quarter. Surprisingly, international stocks, including emerging markets, did not increase nearly as rapidly as those in the U.S. due to continued concern with European sovereign debt, European banking weakness, and expected slowdown in major emerging economies. In the U.S., larger cap stocks and growth stocks outperformed the smaller/mid and value brethren respectively. Some would argue that valuations, based on current earnings and expected 2012 earnings (even with estimates for growth slowing down) have become somewhat attractive for longer term investors. THREE On the fixed income side, investors clearly preferred the “safe havens” of U.S. Government Bonds, with longer duration securities providing almost unheard of returns. Municipal bonds that were criticized early in the year as public finances looked (and still look) somewhat unstable proved to be another “safe haven”. High yield securities in the U.S. produced decent returns, but did not keep up with the high grade government, corporate, and municipal debt. Finally, consistent with the equity markets, foreign fixed income returns lagged those in the U.S., producing returns in the low to mid-single digits compared to high single digit to double digit returns in the U.S. HEDGE FUND INDUSTRY REVIEW From January 1 to December 31, hedge fund returns were generally disappointing. Broad based indices like the HFRI Fund Weighted Composite Index and the HFRI Fund of Funds Composite Index were both down about 5%. Strategies like long/ short equity, emerging markets, and convertible arbitrage struggled, losing 8% (HFRI Equity Hedge Index), 13% (HFRI Emerging Markets Index), and 5% (HFRI RV — Fixed Income Convertible Arbitrage Index) respectively, while strategies such as asset-backed, more private/Reg. D, and merger arbitrage enjoyed decent years, returning 7% (HFRI RV — Fixed Income Asset Backed Index), 9% (HFRI ED: Private Issue Reg D Index), and 2% (HFRI Merger Arbitrage Index) respectively. In our experience, the smaller managers, especially in the long/short equity strategy, were more adept and produced better returns than the more established, larger managers. Fund of Funds allocating to the smaller managers seemed to have better returns during the year. However, during the various short-term periods of market dislocations throughout the year, diversified hedge funds and hedge fund of funds we believe did a good job of preserving capital; one reason investors allocate to these strategies. REVIEW OF FUND PERFORMANCE Hatteras Alpha Hedged Strategies Fund (“Alpha”, ALPHX) returned 0.8% for 2011, outperforming the HFRI Fund of Funds Composite Index by a wide margin as that index lost -5.5%. The S&P ndex returned 2.1% for the year due to a significant rebound in Q4. Alpha’s performance was positively impacted by strong performance from the long/short equity and event driven strategies. We are pleased with this performance overall, especially given the reduced volatility and good downside protection provided during the various short-term equity markets’ corrections that took place in April-May, July-August, and September. FOUR Alpha also benefited from an overweight position in health care, which was a strong performing sector in 2011. The largest sector allocation in 2011 was to information technology, which outperformed the S&P ndex and NASDAQ Index for the year. At the end of Q3, we added managed futures as a dedicated strategy to Alpha, which clearly is a growing universe in the alternative investments area and we believe can bring excellent non-correlating benefits to the portfolio. As expected, managed futures underperformed equity markets during the Q4 rally, however, we are confident that this strategy could potentially provide diversification benefits to the portfolio and may help weather more volatile periods. Hatteras Long/Short Equity Fund (HLSIX) returned 1.0% from the Fund’s inception on May 2, 2011 through the end of the year, outperforming the HFRX Equity Hedge Index by a wide margin as that index lost -16.1% over that same time period. Hatteras Long/Short Debt Fund (HFINX) returned -3.5% from the Fund’s inception on May 2, 2011 through the end of the year, under-performing the HFRX RV Fixed Income Corporate Index as that index lost -2.4% over that same time period. Long/Short Equity* Allocation: 32% Strategic Range: 25%-45% The Long/Short Equity strategy produced a return of 7.4% for the year, easily outdoing the HFRX Equity Hedge Index, which lost -19.1% and the S&P ndex, which returned 2.1%. We increased our allocation to this strategy from 29% to 32% during the year and benefitted from exposure to information technology and healthcare. Outperformance for the year was driven by good stock picking and the ability of our managers to adjust exposures quickly through an uncertain and volatile equity environment. Market Neutral* Allocation: 14% Strategic Range: 5%-25% Our Market Neutral strategy slightly outperformed the hedged index, losing -2.4% versus a loss of -2.9% for the HFRX Equity Market Neutral Index. On an aggregate basis, our managers were beta-neutral to slightly net long in the information technology sector, net long energy, and neutral-to-net short basic materials during the year. This positioning worked well at times and detracted at times. Our quantitative market neutral manager was positioned beta-neutral for much of the year and ended flat. Altogether, the strategy detracted from overall performance but performed as expected during a period in equity markets marked by high correlations and low dispersion. FIVE Relative Value — Long/Short Debt* Allocation: 24% Strategic Range: 15%-35% The Relative Value — Long/Short Debt strategy underperformed the hedged index, ending the year flat at 0.0% versus the HFRX Relative Value Fixed Income-Corporate Index which was up 1.4%. The key detractor for the strategy was a more recent allocation to an emerging market credit strategy that was negatively impacted by wide swings in spreads as a result of turmoil in Europe. Event Driven* Allocation: 19% Strategic Range: 5%-25% The Event-Driven strategy dramatically out-performed the hedged index, returning 4.5% versus the HFRX Event Driven index losing -4.9%. The strategy benefitted from an active M&A market in the first half of the year and good security selection the second half of the year. Managed Futures* Allocation: 10% Strategic Range: 0%-20% Our new Managed Futures strategy ended the quarter (and inception) down -2.7% compared to the HFRX Systematic Diversified CTA Index down -2.7% for the period 9/28/11 (inception) to 12/31/11. The best performer was a counter-trend manager while trend and momentum strategies detracted from performance. * The asset class and strategy return figures presented for the Hatteras Alpha Hedged Strategies Fund indicate how each strategy performed on a stand-alone basis and are not guaranteed as to accuracy. The strategies are part of an Underlying Fund Trust (“UFT”) structure. Individual investors may not invest directly in the UFT. The return figures are net of all underlying manager fees and expenses and UFT level fees. However, the strategy return figures do not reflect Hatteras Alpha Hedged Strategies Fund expenses, including shareholder servicing fees, distribution fees, management fees, operating services fees, fund administration fees, custody fees, fund accounting fees, etc., which would reduce the figures shown. Consequently, the information above was included for educational purposes only and should not be used to evaluate any Hatteras Alpha Hedged Strategies Fund performance. Past performance does not guarantee future results. SIX FUND OUTLOOK After a careful review of 2011 and lengthy discussions among our team and underlying sub-advisers, our outlook remains cautious, but with a slight improvement in optimism. Our cautious stance stems from continued global macro headwinds including uncertainty on a number of fronts in Europe, growing U.S. fiscal deficits, and the upcoming 2012 Presidential election, as well as the slowing economies of Brazil, China and India, and their impact on global growth. In addition, we believe there is risk associated with a potential “topping out” of earnings and profit margins for U.S. companies in this cycle, although that risk may be less than it was 3-4 months ago. The recent positive economic data in the U.S. could help spur further investment into U.S. equity markets, and place a larger emphasis on individual security level fundamentals as correlations decrease among individual securities. Furthermore, relatively low expected default rates, combined with current widened credit spreads among lower rated fixed income securities, could create a good environment for tactical credit managers. We believe with strong balance sheets and large amounts of cash, companies will be looking for opportunities to enhance revenue growth through acquisitions which will result in a moderate level of corporate deal activity, allowing for event driven type managers to benefit. If for some reason the global macro headwinds become less of a risk in investors’ minds (which we do not believe will happen anytime soon), then deal activity would become more robust. In closing, we would like to again thank our investors for the confidence you have placed in the Hatteras Funds team. We are happy with the risk-adjusted performance of the Fund since we entered into an agreement to acquire the Fund’s advisor in July 2009, but know the current environment is very challenging for all investors and therefore, we will continue our hard work and focus to meet your expectations. SEVEN HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST HATTERAS ALPHA HEDGED STRATEGIES FUND Growth of $10,000 — December 31, 2011 As of 12/31/2011 1Y 5Y1 Since Inception Hatteras Alpha Hedged Strategies Fund (No Load) 0.76% -1.55% 2.27%1,2 Hatteras Alpha Hedged Strategies Fund (Class A w/o sales charge) N/A N/A -3.06%3 Hatteras Alpha Hedged Strategies Fund (Class A w/ sales charge) N/A N/A -7.68%3 Hatteras Alpha Hedged Strategies Fund (Class C) -0.11% -2.35% -1.67%1,4 Hatteras Alpha Hedged Strategies Fund (Class I) N/A N/A 2.23%5 HFRI FOF: Composite Index -5.51% -0.71% 3.57%1,6 S&P ndex 2.11% -0.25% 6.65%1,2 1. Average annual total return 2. No Load and S&P 500 Index inception date: 9/23/2002 3. Class A inception date: 5/2/2011 4. Class C inception date: 8/1/2006 5. Class I inception date: 9/30/2011 6. HFRI FoF Index inception date: 9/30/2002 No Load Class A Class C Class I Total Fund Operating Expenses7 4.97% 4.97% 5.72% 3.97% Net Fund Operating Expenses7,8
